Name: Commission Regulation (EEC) No 2096/81 of 23 July 1981 amending Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 7 . 81 Official Journal of the European Communities No L 204/ 17 COMMISSION REGULATION (EEC) No 2096/81 of 23 July 1981 amending Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman , HAS ADOPTED THIS REGULATION : Artilie 1 Regulation (EEC) No 1530 /78 is hereby amended as follows : 1 . The following paragraph 4 is added to Article 4 : '4 . The Member States shall take all necessary steps to prevent and punish fraud in respect of the production aid system .' 2 . The following Article 4a is inserted : THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1118 / 81 ( 2 ), and in particular Article 3c thereof, Whereas Commission Regulation (EEC) No 1 530/78 (3 ), as last amended by Regulation (EEC) No 1850/81 (4 ), provided for checks to be made by the Member States in order to ensure that the aid system for certain products processed from fruit and vege ­ tables is properly applied ; Whereas , in the interests of good management, it should be stated that the Member States , within this checking system , must take the necessary steps to avoid fraudulent operations ; Whereas , in order to provide the best guarantee of suitable conditions for paying the minimum producer price , provision should be made for the Member States to adopt the appropriate provisions ; 'Article 4a Member States may adopt appropriate provisions in respect of time limits and other conditions for payment of the minimum price .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 July 1981 . For the Commission The President Gaston THORN (') OJ No L 73 , 21 . 3 . 1977, p. 1 . ( : ) OJ No L 1 18 , 30 . 4 . 1981 , p. 10 . ( 3 ) OJ No L 179 , 1.7 . 1978 , p. 21 . ( 4 ) OJ No L 183 , 11 . 7 . 1981 , p. 28 .